Exhibit 99.1 Financial Statements for the years ended December 31, 2007 and 2006 Report of Independent Auditors To the Members of Kim and Lim LLC, dba PiecesMedia: We have audited the accompanying balance sheets of Kim and Lim LLC, dba PiecesMedia (the Company), as of December 31, 2007 and 2006 and the related statements of operations and changes in members’ equity and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Kim and Lim LLC, dba PiecesMedia, as of December 31, 2007 and 2006, and the results of its operations and changes in members’ equity and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Burr, Pilger & Mayer, LLP San Francisco, California April 11, KIM AND LIM, LLC dba PIECESMEDIA BALANCE SHEETS December 31, 2007 and 2006 ASSETS 2007 2006 Current assets: Cash and cash equivalents $ 5,379 $ 9,201 Marketable securities 224,308 - Accounts receivable, less allowance of $410 and $0 188,200 8,937 Total current assets 417,887 18,138 Property and equipment, net 3,740 - Total assets $ 421,627 $ 18,138 LIABILITIES AND MEMBERS’ EQUITY Current liabilities: Accounts payable $ 52,817 $ 16,742 Accrued liabilities 103,911 - Total current liabilities 156,728 16,742 Members' equity 264,899 1,396 Total liabilities and members’ equity $ 421,627 $ 18,138 The accompanying notes are an integral part of these financial statements. 1 KIM AND LIM LLC dba PIECESMEDIA STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS' EQUITY for the years ended December 31, 2007 and 2006 2007 2006 Revenues $ 1,770,338 $ 174,959 Cost of revenues 1,328,322 130,391 Gross profit 442,016 44,568 Operating expenses–general, administrative, and marketing costs 58,261 30,820 Total operating expenses 58,261 30,820 Income from operations 383,755 13,748 Interest income, net 2,320 - Net income 386,075 13,748 Members' equity, beginning of year 1,396 47,438 Distributions to equity members (122,572 ) (59,790 ) Members' equity, end of year $ 264,899 $ 1,396 The accompanying notes are an integral part of these financial statements. 2 KIM AND LIM LLC dba PIECESMEDIA STATEMENTS OF CASH FLOWS for the years ended December 31, 2007 and 2006 2007 2006 Cash flows from operating activities: Net income $ 386,075 $ 13,748 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 416 - Changes in current assets and liabilities: Accounts receivable (179,263 ) 31,063 Accounts payable 36,075 16,742 Accrued liabilities 103,911 - Net cash provided by operating activities 347,214 61,553 Cash flows from investing activities: Purchase of marketable securities (373,308 ) - Sale of marketable securities 149,000 - Payments forproperty and equipment (4,156 ) - Net cash flows used in investing activities (228,464 ) - Cash outlays due to financing activities–distributions to equity members (122,572 ) (59,790 ) Net (decrease) increase in cash (3,822 ) 1,763 Cash and cash equivalents, beginning of period 9,201 7,438 Cash and cash equivalents, end of period $ 5,379 $ 9,201 The accompanying notes are an integral part of these financial statements. 3 KIM AND LIM LLC dba PIECESMEDIA STATEMENTS OF CHANGES IN SHAREHOLDERS' DEFICIT for the years ended December 31, 2007 and 2006 Contributed Capital Earnings Equity Balances, December 31, 2005 $ 7,438 $ 40,000 $ 47,438 Net income - 13,748 13,748 Owner draws (59,790 ) - (59,790 ) Balances December 31, 2006 (52,352 ) 53,748 1,396 Net income - 386,075 386,075 Owner draws (122,572 ) - (122,572 ) Balances December 31, 2007 $ (174,924 ) $ 439,823 $ 264,899 The accompanying notes are an integral part of these financial statements. 4 Kim And Lim LLC dba PiecesMedia Notes to Financial Statements 1. Organization and Summary of Significant Accounting Policies Business Kim and Lim, LLC doing business as PiecesMedia (the Company or Pieces) was formed as a Limited Liability Company in California in November 2005 as an Internet data base marketing company.The Company acquires leads (email addresses) for third parties on a pay per new lead model.It acquires these leads through performance-based online advertising and lead generation.The Company brings leads to its clients through search engine marketing. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and reported amounts of revenues and expenses during the reporting period.Such estimates include provision for doubtful accounts and accrued liabilities.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments purchased with a remaining maturity of three months or less. Marketable Securities Certificates of deposit generally mature between four and nine months, although the funds are freely available six days after initial investment.All short-term investments are classified as available for sale and are carried at their fair market value. Concentration of Credit Risk Financial instruments which potentially subject the Company to concentration of credit risk consists of temporary cash investments and accounts receivable.During the period ended December 31, 2007, the Company had deposits in excess of the Federal Deposit Insurance Corporation (FDIC) limit at one U.S. based financial institution.At December 31, 2007, Pieces had uninsured bank balances and certificates of deposit totaling approximately $129,686.The Company maintains its cash accounts at one financial institution. The Company does not require collateral or other security for accounts receivable.However, credit risk is mitigated by the Company’s ongoing evaluations and the reasonably short collection terms.Accounts receivable are stated net of allowances for doubtful accounts.An allowance for doubtful accounts has been provided at December 31, 2007, based on historic trends and the Company’s expectation of collectibility. In 2007, one customer accounted for 96% of revenue.Major customers are defined as those having revenues which exceed 10% of the Company’s annual revenues.As of December 31, 2007, accounts receivable of $177,896 was due from this customer. Continued 5 Kim And Lim LLC dba PiecesMedia Notes to Financial Statements 1. Organization and Summary of Significant Accounting Policies, continued Property and Equipment Property and equipment are stated at cost.The Company depreciates property and equipment using the straight-line method over the estimated useful lives of the assets, estimated at three years.Salvage values of these assets are not considered material.Repairs and maintenance costs that do not increase useful lives and/or enhance the value of the assets are charged to operations as incurred. Revenue Recognition The Company's revenues consist of lead generation revenue generated from on line advertising. The Company recognizes revenue once collectibility is established, delivery of services has occurred, all performance obligations have been satisfied, and no refund obligations exist. Advertising Costs The Company expenses advertising costs as incurred.Advertising expenses included in cost of sales were $433,815 and $37,691 in 2007 and Income Taxes The Company is an LLC and therefore all profits are allocated directly to the owners of the LLC and there are no income taxes attributable to the LLC. Recent Accounting Pronouncements SFAS 157.In September2006, the Financial Accounting Standards Board (FASB) issued Statement on Financial Accounting Standards (SFAS)157, Fair Value Measurements. This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. SFAS 157 applies to fair value measurements already required or permitted by existing standards. SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. In February 2008, the FASB issued FASB Staff Position FAS 157-2, Effective Date of FASB Statement No. 157 (the FSP). The FSP amends SFAS 157 to delay the effective date of SFAS 157 for non-financial assets and non-financial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (that is, at least annually). For items within its scope, the FSP defers the effective date of SFAS 157 to fiscal years beginning after November 15, 2008, and interim periods within those fiscal years. The changes to current generally accepted accounting principles from the application of this Statement relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements. As of December 31, 2007, the Company does not believe the adoption of SFAS 157 will impact the financial statement amounts, however, additional disclosures may be required about the inputs used to develop the measurements and the effect of certain of the measurements on changes in members’ equity for the period. Continued 6 Kim And Lim LLC dba PiecesMedia Notes to Financial Statements 1. Organization and Summary of Significant Accounting Policies, continued Recent Accounting Pronouncements, continued SFAS 159.In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities, Including an Amendment of FASB Statement No. 115, which permits the measurement of many financial instruments and certain other asset and liabilities at fair value on an instrument-by-instrument basis (the fair value option). The guidance is applicable for fiscal years beginning after November 15, 2007. The Company does not believe SFAS 159 will have an impact on its financial position and results of operations. SFAS 141R.In
